Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard Huang on 11/9/21.

The application has been amended as follows:

1. (Currently Amended) An electronic device, comprising:
a metal case in which at least one electronic circuit or antenna is formed;
a metal pad provided on the metal case and electrically connected to the at least one electronic circuit or antenna;
a metal sheet attached to one surface of the metal pad and having a shape corresponding to the metal pad; and
an electronic circuit board electrically connected to the at least one electronic circuit or antenna of the metal case through a metal member for connection detachably contacting the metal sheet,
wherein the metal sheet is made of a metal having same or smaller electro potential than a metal of a contact portion of the metal member for connection,
wherein the metal sheet is formed of one of gold, silver, platinum, tin, nickel, cobalt, titanium, and copper or an alloy containing at least one of them, 
wherein the contact portion of the metal member for connection is formed of one of gold, silver, platinum, tin, cobalt, copper, nickel, titanium or an alloy containing at least one of them,
wherein a plurality of bonding portions are formed between the metal pad and the metal sheet, each bonding portion formed in a quadrangular pyramidal shape including a concave depression formed in the metal pad and the metal sheet penetrating through a surface plane of the metal pad, 
wherein the plurality of bonding portions is disposed circumferentially surrounding a central portion of the metal sheet, and the metal member contacts the central portion of the metal sheet to electrically connect to the at least one electronic circuit or the antenna,
wherein the plurality of bonding portions each includes a fusion portion in which the metal pad and the metal sheet are melted and inter-atomically bonded to each other, and
wherein each of the plurality of bonding portions includes at a center thereof a fusion portion in which the metal pad is melted together with the metal sheet, and a non-fusion portion in which the metal pad and the metal sheet are attached in absence of melting.
 
2. (Canceled) 

3. (Currently Amended) The electronic device of claim 1, wherein the plurality of bonding portions is disposed in rows, each row parallel to a nearest respective edge of the metal sheet, to circumferentially surround the central portion.

4. (Currently Amended) The electronic device of claim 1, wherein the plurality of bonding portions is formed around a central portion of the metal sheet.
5 - 10.	(Canceled) 
11. (Previously Presented) The electronic device of claim 1, wherein the metal sheet is formed in a shape of a foil, a film, or a plate.
12 - 15. (Canceled) 


Allowable Subject Matter
Claims 1, 3, 4, 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: wherein the plurality of bonding portions each includes a fusion portion in which the metal pad and the metal sheet are melted and inter-atomically bonded to each other, and wherein each of the plurality of bonding portions includes at a center thereof a fusion portion in which the metal pad is melted together with the metal sheet, and a non-fusion portion in which the metal pad and the metal sheet are attached in absence of melting, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Jung (US: 20150042528) in view of Yamazaki (US 20070222379), Akagawa (US 20070025765), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.